NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT QF NEW JERSEY

BRIAN SMITH and LY'NN Z. SMITH,
Civ. No. 18-11297

Plaintiffs,
MEMORANDUM ORDER

V.

MB MUTUAL HOLDING coMPANY, er
al., ‘!

Defendants. ;

 

THOMPSON U.S.D.J.

 

IT APPEAR]NG that PlaintiffBrian Smith has filed a Motion for Recusal (ECF No. 14);
and it further

APPEARING that a judge must recuse herself where her “impartiality might reasonably
be questioned,” “[w]here [s]he has a personal bias or prejudice concerning a party,” and in other
circumstances, 28 U.S.C. § 455; see also § 144; and it further

APPEAR[NG that “judicial rulings alone almost never constitute a valid basis for a bias
or partiality motion,” Liteky v. U.S., 510 U.S. 540, 555 (1994); and it further

APPEAR]NG that the Motion alleges “Error[,] lncompetence[,] lncapacity[,] Bias[,] Or
Judicial Collusion” (Mot. at 4), but cites as evidence only past rulings (see, e.g., id. at 2 (“the
way you have handled my Wife’s appeals”), 3 (“you have made rulings”), 5 (“you erred . . . when

you ruled“)); W//""

IT ls on this 53 - day ofMarch, 2019, s

 
 
 

ORDERED that PlaintiffBrian Smith’s Motion for Recusal (ECF No. 14) is DENIED.

ANNE E. THOMPSON, U. .D.J.

